862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Abdul-Jihad ISLAM, Plaintiff-Appellant,v.VIRGINIA PAROLE BOARD, B. Norris Vassar, Lewis W. Hurst,Kathy E. Vesley, George M. Hampton, Frank E.Saunders, Morris L. Ridley, Defendants-Appellees.
No. 88-7140.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 16, 1988.Decided Nov. 1, 1988.

Abdul-Jihad Islam, appellant pro se.
Before DONALD RUSSELL, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Abdul-Jihad Islam appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Islam v. Virginia Parole Bd., CA-88-323-N (E.D.Va., May 11, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.